         Case 1:17-cv-05692-PGG Document 86 Filed 07/22/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 M.G., a minor, by and through his parent and
 natural guardian R.G.; G.J., a minor, by and
 through his parent and natural guardian; C.J.,
 on behalf of themselves and a class of those
 similarly situated, and BRONX                                        ORDER
 INDEPENDENT LIVING SERVICES, a
 nonprofit organization,                                         17 Civ. 5692 (PGG)

                              Plaintiffs,

              - against -

 THE NEW YORK CITY DEPARTMENT
 OF EDUCATION; THE CITY OF NEW
 YORK, CARMEN FARIÑA, in her official
 capacity as Chancellor of the New York City
 Department of Education,

                              Defendants.

PAUL G. GARDEPHE, U.S.D.J.:

               The conference currently scheduled for July 23, 2020 at 10:45 a.m. is adjourned

to July 30, 2020 at 10:00 a.m. The parties are directed to dial 888-363-4749 to participate, and

to enter 6212642 as the access code and/or security code. The press and public may obtain

access to the telephone conference by dialing the same number and using the same access code.

The Court is holding multiple telephone conferences on this date. The parties should call in at

the scheduled time and wait on the line for their case to be called. At that time, the Court will

un-mute the parties’ lines.

Dated: New York, New York
       July 22, 2020
